DETAILED ACTION
Claims 1-5 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Examiner’s Notes
The Examiner cites particular sections in the references as applied to the claims below for the convenience of the applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant(s) fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).


Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it contains more than 150 words.  Corrections are required.  See MPEP § 608.01(b).

Claim Objections
Claims 1-5 are objected to because of the following informalities:
Claim 1: “a machine tool” (line 4) should have been –the machine tool—.
Claims 2-5 inherit the features of claim 1 and are objected to accordingly.
Appropriate corrections are required. Applicant is advised to review the entire claims for further needed corrections.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal 
Claims 1-5 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of copending Application No. 16/743,171 (hereinafter “reference application”) in view of Sonoda et al. (US 2018/0043488 A1; hereinafter Sonoda). 

With respect to claims 1-4: Claims 1-3 and 5 of the reference application anticipates the tool management system recited in claims 1-4, respectively; except for the “replacement” features. Specifically, the reference application determines a “presence of an abnormality” with a tool whereas the instant application determines a “necessity to replace” a tool by utilizing analogous methods.
However, Sonoda discloses:
determines the necessity to replace the tool (see e.g. Sonoda, paragraph 48: “outputting a message urging replacement of components”).
The reference application and Sonoda are analogous art because they are in the same field of endeavor: a tool management system of a machine tool that tracks conditions associated with the machine tool. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the reference application with the teachings of Sonoda. The motivation/suggestion would be to avoid critical failures by taking preventative actions.
This is a provisional nonstatutory double patenting rejection.

With respect to claim 5: The reference application does not explicitly claim a detection information file forming unit and/or a file output unit as recited in claim 5.
However, Sonoda teaches:
a detection information file forming unit that creates files that associate detection results of at least one of the vibration, the acoustic waves, and the current value of the servo motor with tool data and machining information (see e.g. Sonoda, paragraph 5: “A program of the computer, which is the analysis device 16, executes analysis of the output signals of the sensors 12a, 12b by a predetermined algorithm, to determine whether or not an anomaly is occurring”); and 
a file output unit that outputs the files created by the detection information file forming unit to an external device (see e.g. Sonoda, paragraph 38: “This servomotor control unit 224 is configured from an interface that outputs a control signal to outside, a program making the control signal based on a command from a higher-level control device, and the CPU of a computer executing this program”).
The reference application and Sonoda are analogous art because they are in the same field of endeavor: a tool management system of a machine tool that tracks conditions associated with the machine tool. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the reference application with the teachings of Sonoda. The motivation/suggestion would be to improve administrative capabilities provided to the system operators.
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claims 1-5 are directed to a tool management system comprising at least one detection unit, a vibration detection unit, a sound detection unit, a servo motor current value detection unit, a tool replacement determination unit, a detection start/end command setting unit, a tool determination result display unit, a warning unit, a plant central management screen display unit, a machine tool screen display unit, a detection information file forming unit, and a file output unit. 
Currently presented, neither the system nor the components of the system are claimed as being limited to hardware embodiments. Furthermore, the specification does not provide any description that explicitly limits the claimed system and/or its components to hardware embodiments.
Therefore, the system disclosed in claims 1-5 encompasses software embodiments which do not fall within any one of the four categories of patent eligible subject matter.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sonoda et al. (US 2018/0043488 A1; hereinafter Sonoda).

With respect to claim 1, Sonoda teaches: A tool management system of a machine tool (see e.g. paragraph 28: “detecting spindle failure of a machine tool using a servo control device 22”; and Fig. 1, 4), comprising: 
see e.g. Fig. 1: “Analysis/Detection Unit 226”; Fig. 4: “Analysis Device 16”; paragraph 5: “analysis device 16 is a computer, for example, and in the case of analyzing the output signals of the sensors 12a, 12b and determining that an anomaly is occurring”; and paragraph 12: “an analysis/detection unit (e.g., the analysis/detection unit 226 described later) that analyzes the feedback signal acquired to detect failure of the spindle”) among (see e.g. Fig. 1, 4):  
a vibration detection unit (see e.g. Fig. 4: “12b Sensor”) attached to a spindle (see e.g. Fig. 1: “Spindle 10”; and paragraph 5: “sensors 12a, 12b are installed to the spindle 10”) that supports a tool of a machine tool to detect vibration (see e.g. paragraph 4: “vibrations of a specific frequency will generate… install an AE ( Acoustic Emission) sensor or acceleration sensor to the spindle so as to configure a device that detects anomalies by analyzing these sensor outputs”; and paragraph 30: “signal intensity for vibration”); 
a sound detection unit (see e.g. Fig. 4: “12a Sensor”) provided in the vicinity of the spindle (see e.g. paragraph 5: “sensors 12a, 12b are installed to the spindle 10”; and Fig. 4) to detect acoustic waves produced during operation of the machine tool (see e.g. paragraph 5: “sensor 12a is an AE sensor”; and paragraph 4: “install an AE ( Acoustic Emission) sensor or acceleration sensor to the spindle so as to configure a device that detects anomalies by analyzing these sensor outputs”); and 
a servo motor current value detection unit (see e.g. Fig. 2: “Feedback Acquisition Unit 222”) that detects a current value of a servo motor of a driving device of the machine tool (see e.g. paragraph 35: “The feedback acquisition unit 222 is an interface that receives the feedback signal supplied from the servomotor 20… The feedback signal outputted by the servomotor 20 can employ at least one type of signal among any of the electrical current value”); 
a tool replacement determination unit that determines the necessity to replace the tool (see e.g. paragraph 49: “outputting a message urging replacement of components”) on the basis of information related to a detection value of at least one of the vibration detected by the vibration see e.g. paragraph 47: “In the case of spindle failure occurring, since vibration, etc. of the spindle 10 may occur as mentioned above, it is possible to efficiently detect failure of the spindle 10”), the acoustic waves detected by the sound detection unit (see e.g. paragraph 5: “analysis of the output signals of the sensors 12a, 12b by a predetermined algorithm, to determine whether or not an anomaly is occurring. In addition, the principle of such an analysis device 16, and a method of detecting spindle failure using a device”), and the current value detected by the servo motor current value detection unit during operation of the machine tool (see e.g. paragraph 47: “detect failure of the spindle 10 if extracting and inspecting a portion of this vibration from the feedback signal such as the electrical current value of the servomotor 20”); and 
a detection start/end command setting unit (see e.g. Fig. 3: “Start conditions established? S3-2”, “End”) that adds commands for a detection start point and a detection end point of at least one of the vibration, the acoustic waves, and the current value of the servo motor to a machining program (see e.g. paragraph 40: “analysis/detection unit 226 determines whether the condition for starting processing is established based on any of the following states”; paragraphs 41-45; and paragraph 46: “in the case of none of the conditions being established, the processing ends”).

With respect to claim 2, Sonoda teaches: The tool management system of the machine tool according to claim 1, 
wherein M codes for setting the commands for the detection start point and the detection end point of at least one of the vibration, the acoustic waves, and the current value of the servo motor are provided in the machining program (see e.g. paragraph 5: “A program of the computer, which is the analysis device 16, executes analysis of the output signals of the sensors 12a, 12b by a predetermined algorithm, to determine whether or not an anomaly is occurring”; paragraph 51: “In order to execute such processing, it is sufficient to store the initial signal intensity in a predetermined storage unit”), and 
see e.g. paragraph 38: “This servomotor control unit 224 is configured from an interface that outputs a control signal to outside, a program making the control signal based on a command from a higher-level control device, and the CPU of a computer executing this program”; and paragraph 45: “According to a signal of analysis start from outside, it performs the start of processing of analysis/detection. The higher-level control device is preferably a numerical control, etc.; however, it may be various computers or terminals operated by an operator”).

With respect to claim 3, Sonoda teaches: The tool management system of the machine tool according to claim 1, further comprising: 
a tool determination result display unit that displays comparison results (see e.g. paragraph 48: “issue a warning that spindle failure has occurred to inform the operator, etc.”) between at least one of the vibration, the acoustic waves, and the current value of the servo motor detected during operation of the machine tool and the threshold set in advance by applying the comparison results to a tool list (see e.g. paragraph 47: “signal intensity of the spectrum of predetermined frequency range exceeding a predetermined first threshold, it is determined as vibration of a specific frequency generating, and the processing advances to Step S3-5. In other words, the analysis/detection unit 226 determines that spindle failure was detected, and advances to Step S3-5 in order to output a failure detection signal”); and 
a warning unit that issues a warning when it is determined that replacement of the tool is necessary (see e.g. paragraph 48: “issue a warning that spindle failure has occurred to inform the operator, etc. In addition, it is preferable to perform processing such as stopping the machine tool and outputting a message urging replacement of components, etc., or illuminating a warning lamp”).

With respect to claim 5, Sonoda teaches: The tool management system of the machine tool according to claim 1, further comprising: 
a detection information file forming unit that creates files that associate detection results of at least one of the vibration, the acoustic waves, and the current value of the servo motor with tool data and machining information (see e.g. paragraph 5: “A program of the computer, which is the analysis device 16, executes analysis of the output signals of the sensors 12a, 12b by a predetermined algorithm, to determine whether or not an anomaly is occurring”); and 
a file output unit that outputs the files created by the detection information file forming unit to an external device (see e.g. paragraph 38: “This servomotor control unit 224 is configured from an interface that outputs a control signal to outside, a program making the control signal based on a command from a higher-level control device, and the CPU of a computer executing this program”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sonoda in view of Nakahama (US 2018/0246494 A1).

With respect to claim 4, Sonoda teaches: The tool management system of the machine tool according to claim 1, 
the tool management system includes: 
a plant central management screen display unit that shows the machine tool having the tool which needs replacement on a plant central management screen when the tool replacement determination unit determines that replacement of the tool is necessary (see e.g. Sonoda, paragraph 48: “failure detection signal may be supplied to the external higher-level control device and/or various inspection devices… issue a warning that spindle failure has occurred to inform the operator, etc. In addition, it is preferable to perform processing such as stopping the machine tool and outputting a message urging replacement of components, etc., or illuminating a warning lamp”); and 
a machine tool screen display unit provided in the machine tool having the tool which needs replacement to indicate that replacement of the tool is necessary (see e.g. Sonoda, paragraph 48: “issue a warning that spindle failure has occurred to inform the operator, etc. In addition, it is preferable to perform processing such as stopping the machine tool and outputting a message urging replacement of components, etc., or illuminating a warning lamp”).
Sonoda does not but Nakahama teaches:
wherein a plurality of machine tools are provided in a plant (see e.g. Nakahama, paragraph 39: “a manufacturing industry having the one or more machine tools”), and
Sonoda and Nakahama are analogous art because they are in the same field of endeavor: a tool management system of a machine tool that tracks conditions associated with the machine tool. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Sonoda with the teachings of Nakahama. The motivation/suggestion would be to improve production efficiency.

CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. Patent No. 10,635,081 B2 by Nakahama.
U.S. Patent No. 10,747,197 B2 by Satou et al.
U.S. Patent No. 10,493,576 B2 by Sonoda et al.
U.S. Patent Application Publication No. 2020/0234253 A1 by Kurokami et al.
U.S. Patent Application Publication No. 2020/0272125 A1 by Okudera et al.
U.S. Patent Application Publication No. 2019/0294144 A1 by Takahara et al.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Umut Onat whose telephone number is (571)270-1735.  The examiner can normally be reached on M-Th 9:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/UMUT ONAT/Primary Examiner, Art Unit 2194